United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Baton Rouge, LA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 15-355
Issued: April 14, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On November 25, 2014 appellant filed a timely appeal of a June 24, 2014 Office of
Workers’ Compensation Programs (OWCP) decision. The Board docketed the appeal as No. 15355. On June 24, 2014 OWCP found that appellant did not sustain an injury in the performance
of duty. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
Appellant, a 40-year-old transportation security officer, filed a Form CA-1 claim for
benefits on January 12, 2012, alleging that she experienced pain in her right thumb and right
shoulder after picking up a bag for screening. She submitted a hospital report dated January 12,
2014 which indicated that she was treated on that date with a right thumb and right shoulder
injury which occurred when she picked up a piece of luggage. Appellant also submitted reports
dated January 31, February 10, March 24 and May 6, 2014 from Dr. Alan C. Schroeder, Boardcertified in orthopedic surgery. In these reports Dr. Schroeder noted appellant’s account of how
her injury occurred on January 12, 2014, stated findings on examination, and reported that she
had right shoulder and right thumb complaints/symptoms stemming from the January 12, 2014
work incident. He also indicated that he took x-rays of her right shoulder and right thumb and
diagnosed right shoulder adhesive capsulitis.
1

5 U.S.C. § 8101 et seq.

By decision dated June 24, 2014, OWCP denied appellant’s claim. While the decision
mentioned that appellant had submitted the hospital report and Dr. Schroeder’s reports, it did not
discuss or analyze the contents of these reports. In addition, OWCP did not indicate what
anatomical region she allegedly injured or the manner in which she was allegedly injured.
Section 20 C.F.R. § 10.126 requires OWCP to issue a decision containing findings of fact
and a statement of reasons.2 OWCP erred in its June 24, 2014 decision by failing to analyze
Dr. Schroeder’s reports and provide sufficient reasons why his reports did not establish that
appellant sustained right shoulder and/or right thumb conditions in the performance of duty.
Further, as noted above, OWCP did not indicate the nature of appellant’s alleged injury or the
manner in which she was allegedly injured. As it did not make the required findings or provide a
statement of reasons in its June 24, 2014 decision, its decision was issued in error.
Accordingly, the case will be remanded to OWCP to enable it to properly consider the
medical evidence submitted prior to the issuance of the June 24, 2014 decision, thoroughly
evaluate the merits of appellant’s claim, make findings of fact and provide reasons for its
decision, pursuant to the standards set forth in section 8128(a) and section 20 C.F.R. § 10.126.
After such further development as OWCP deems necessary, it should issue an appropriate
decision to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the June 24, 2014 decision of the Office of
Workers’ Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 10.126.

2

